UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): March 28, 2012 Commission File Number 333-117800 Peninsula Gaming, LLC Peninsula Gaming Corp. (Exact name of registrant as specified in its charter) (Exact name of registrant as specified in its charter) Delaware Delaware (State or other jurisdiction of incorporation or organization) (State or other jurisdiction of incorporation or organization) 20-0800583 25-1902805 (I.R.S. Employer Identification No.) (I.R.S. Employer Identification No.) 301 Bell Street Dubuque, Iowa 52001 (Address of executive offices, including zip code) (563) 690-4975 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On March 28, 2012, Peninsula Gaming, LLC (the “Company”) announced its results for the fourth quarter of 2011 and the year ended December 31, 2011. The press release is furnished as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits (d) Exhibits The following exhibit is furnished with this report: Exhibit Number Description Press Release Announcing Fourth Quarter 2011 and Year End Results SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:March 28, 2012 PENINSULA GAMING, LLC By: /s/ Natalie Schramm Name: Natalie Schramm Title: Chief Financial Officer PENINSULA GAMING CORP. By: /s/ Natalie Schramm Name: Natalie Schramm Title: ChiefFinancial Officer EXHIBIT INDEX Number Exhibit Press Release Announcing Fourth Quarter 2011 and Year End Results
